 HAWTHORN COMPANY251Hawthorn Company, A Division of Kellwood Com-panyandTextileWorkers Union of America,AFL-CIONew Haven Manufacturing CompanyandTextileWorkers Union of America,AFL-CIO. Cases14-CA-3876 and 14-CA-3906June 29, 1967DECISION AND ORDERBy MEMBERS FANNING, JENKINS, AND ZAGORIAOn August 9, 1966, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding, finding that the Respondents had en-gaged in and were engaging in certain unfair laborpractices, and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner further found that theRespondents had not engaged in certain other un-fair labor practices alleged in the complaint, andrecommended that those allegations be dismissed.Thereafter, the General Counsel and RespondentHawthorn filed exceptions to the Trial Examiner'sDecision and briefs in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in these cases. andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the follow-ing additions, modifications, and exceptions.A. The Trial Examiner found, and we agree, thatRespondent Hawthorn violated Section 8(a)(1) byengaging in surveillance of its employees' union ac-tivities and by its showing of the film "And WomenMustWeep," and violated Section 8(a)(3) bydischarging John Oliverand suspendingWilliamCooke from work. We find merit, however, in theGeneral Counsel's exceptions to the Trial Ex-aminer's findings that the following conduct did notconstitute further violations of the Act by Respond-ent Hawthorn.1.The Trial Examiner found that RespondentHawthorn did not engage in further unlawful sur-veillance when, during the period of union organiza-tion,Foreman Hagedorn adopted the practice ofsitting atemployee tablesin thecafeteria, instead ofthe foremen's table, during the coffee breaks.Hagedorn testified that he didso inorder to holdthe men to their 10-minutelimit for coffee breaks,and the Trial Examiner noted that "on other occa-sions foremen had intensified their immediate su-pervision for one reason or another." It is notshown, however, that it was necessary in this in-stance to do so by moving over to the employees'tables, particularly as the foremen's table affordeda clear view of the men during their coffee breaks.We conclude, upon the entire record, and particu-larly the timing of the adoption of this practice, thatHagedorn's conduct was motivated by a desire toinhibit the employees from using their coffee breaksfor purposes of self-organization, and that Re-spondent Hawthorn thereby engaged in furtherunlawful surveillance in violation of Section8(a)(1) of the Act.2.The Trial Examiner found that the recorddoes not support the allegation that a statementread by Respondent Hawthorn's supervisors tosmall groups of employees was violative of the Act.The statement opens with the assertion that "We donot want the union in our plant. This is the officialpositionof your company." It then warns oftrickery by union agents, the danger of deceptiveentrapment into obligations to pay fines andassess-ments, and the intent of the Union to "call a striketo try to force their demands on the company and inthe process they can cause our employees to losetheir jobs." The statement further warns the em-ployees that "this union can very well destroy thejobs of our employees and inflict suffering uponthem and their families." The record also showsthat, during the reading of this statement by one ofthe supervisors, in response to a question by one ofthe employees as to whether they would lose theirjobs if they signed union cards, the supervisorreplied that "if the union got in there and the com-pany could not comply with their demands, it is apossibility that the plant would shut down andeverybody would lose their jobs."In our opinion, the statement read by the super-visors to the employees, considered in the contextof the conduct hereinbefore found unlawful, clearlyconveyed to the employees the threat that selectionof the Union would endanger their jobs. Under allthe circumstances of this case, this statement con-stituted interference with, and restraint and coer-cion of, employees, in violation of Section 8(a)(1) ofthe Act.IB.The Trial Examiner found, and we agree, thatRespondent New Haven violated Section 8(a)(1) ofthe Act by threatening and interrogating employeesconcerning their union activities.We find merit,however, in the General Counsel's exceptions tothe Trial Examiner's findings that the followingconduct did not constitute further violations of theAct.Walter Meyer had been employed by RespondentNew Haven as a truckdriver for more than 3 yearsbeforehisdischargeonFebruary 21, 1966.IJ C. Penney Co., Inc.,160 NLRB 279166 NLRB No. 20 252DECISIONSOF NATIONALLABOR RELATIONS BOARDMeyer's work while he was employed by Respon-dent New Haven took him regularly to RespondentHawthorn's plant. Both Respondents learned thatMeyer had joined the Union. As the Trial Examinerfound, on the basis of uncontradicted or creditedtestimony of Meyer, Poynter, general foreman ofNew Haven, told Meyer that all he was going to getout of his union activity was "a lot of trouble," andMonzyk, the president of New Haven, told Meyerthat he would be "automatically fired" if he "sentone of those union cards in."The incident that gave rise to Meyer's dischargeoccurred when he was at the Hawthorn plant onFriday, February 18, and stopped to speak to hisson-in-law who was employed there. The recordshows that Meyer had stopped to speak to em-ployees at Hawthorn on prior occasions withoutany objection on the part of Hawthorn supervisors.When Foreman Hagedorn saw Meyer on this occa-sion, however, he seized Meyer forecefully by thearm and told him to leave. It was at this point thatMeyer used obscene language to Hagedorn.As set forth in the Trial Examiner's Decision,Hawthorn's plant manager reported this incident toNew Haven, and as he testified he told New Haventhat "some disciplinary action should be requiredand I certainly didn't want the fellow down thereuntil some action was taken, I mentioned that cer-tainly an apology was in order." On the followingMonday, however, as the Trial Examiner's Deci-sion states, President Monzyk "did not give Meyera chance to apologize; he took the extreme measureinstead." Monzyk discharged Meyer without givinghim any opportunity to explain or apologize.In the light of these facts, and while we do notcondone the obscene language used by Meyer, weconclude and find that Respondent New Haven'spresident seized upon this incident to carry out histhreat to discharge Meyer if he became a unionmember, and that the discharge of Meyer was there-fore violative of Section 8(a)(3) and (1) of the Act.REMEDYHaving found that Respondent Hawthorn en-gaged in conduct violative of Section 8(a)(1) of theAct, in addition to the incidents found unlawful bythe Trial Examiner, we shall order that it cease anddesist from such conduct.Having found that Respondent New Haven hasdiscriminated against employee Walter Meyer inviolation of Section 8(a)(3) of the Act, we shallorder it to offer him immediate and full reinstate-ment to his former or substantially equivalent posi-tion,without prejudice to his seniority or other-rights and privileges, and to make him whole for anyloss of pay he may have suffered as a result of thediscrimination against him.ADDITIONAL CONCLUSIONS OF LAW7.By threatening employees with reprisals,Respondent Hawthorn has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.8.By discharging employee Walter Meyer fordiscriminatory reasons, Respondent New Havenhas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(3) and (1)of the Act.ORDERA. Pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,theNationalLabor Relations Board hereby orders that theRespondent,Hawthorn Company, a Division ofKellwood Company, New Haven,Missouri,its of-ficers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging,laying off,or otherwise dis-criminating against employees because of their ex-ercise of the right to self-organization or to joinlabor organizations.(b)Discouraging membership of its employeesin Textile Workers Union of America,AFL-CIO,or any other labor organization,by threatening itsemployees with discharge if they join or engage inactivities on behalf of the said Union or any otherunion;by engaging in surveillance of the union ac-tivities of its employees;by showing employees themoving picture film "And Women Must Weep"; orin any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightto self-organization,or of any of their rights guaran-teed in Section7 of the Act.2.Takethe following affirmative action, whichthe Board finds will effectuate the policies of theAct:(a)Offer to John Oliver immediate and full rein-statement to his former or substantially equivalentposition,without prejudice to his seniority andother rights and privileges previously enjoyed, andmake whole John Oliver and William Cooke for anyloss of paytheymay have suffered by reason of thediscrimination against them,in the manner referredto in the sectionof the TrialExaminer'sDecision,entitled"The Remedy."(b)Notify John Oliver if presently serving in theArmed Forces of the United States of his right tofull reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request,make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records,timecards,personnel records and re- HAWTHORN COMPANY253ports, and all other records necessary to analyze theamounts of backpay due under the terms of thisOrder.(d)Post at its plant in New Haven, Missouri, co-pies of the attached notice marked "Appendix A."2Copies of said notice, on forms provided by the Re-gionalDirector for Region 14, after being dulysigned by the Respondent's representative, shall beposted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 14,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.B.Pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the NationalLabor Relations Board hereby orders that theRespondent,New Haven Manufacturing Com-pany, New Haven, Missouri, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging, laying off, or otherwise dis-criminating against employees because of their ex-ercise of the right to self-organization or to joinlabor organizations.(b)Threatening employees with discharge ifthey sign union cards, interrogating employees in acoercive manner concerning their union activities,or in any other manner interfering with, restraining,or coercing its employees in the exercise of theirright to self-organization, or of any of their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action, whichthe Board finds will effectuate the policies of theAct:(a)Offer to Walter Meyer immediate and fullreinstatement to his former or substantiallyequivalent position, without prejudice to his seniori-ty and other rights and privileges previously en-joyed, and make him whole for any loss of pay hemay have suffered by reason of the discriminationagainst him, in the manner referred to in the sectionof the Trial Examiner's Decision entitled "TheRemedy," as modified herein.(b)Notify Walter Meyer if presently serving inthe Armed Forces of the United States of his rightto full reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its plant in New Haven, Missouri, co-pies of the attached notice marked "Appendix B."3Copies of said notice, on forms provided by the Re-gionalDirector for Region 14, after being dulysigned by the Respondent's representative, shall beposted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 14,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges viola-tions not found herein.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT discharge, lay off, or dis-criminate against any of our employees in re-gard to their hire, tenure of employment, or anyterm or condition of employment, because theyhave engaged in union or concerted activitiesfor the purpose of collective bargaining orother mutual aid or protection.WE WILL NOT discourage membership inTextileWorkersUnionofAmerica,AFL-CIO, or any other labor organization, bythreatening our employees with discharge ifthey join or engage in activities on behalf of thesaidUnion or any other Union; engaging insurveillance of the union activities of our em-ployees; showing employees the moving pic-ture film "And Women Must Weep"; or in anyother manner interfering with, restraining, orcoercing our employees in the exercise of their2 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order."3In the eventthat this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing anOrder." 254DECISIONS OF NATIONALright to self-organization, to form labor or-ganizations, to join or assist Textile WorkersUnion of America, AFL-CIO, or any otherlabororganization, to bargain collectivelythrough representatives of their own choosing,and to engage in, or to refrain from engaging in,any and all of the activities specified in Section7 of the Act.WE WILL offer John Oliver immediate andfull reinstatement to his former or substantiallyequivalent position, without prejudice to hisseniority or other rights and privileges previ-ously enjoyed.WE WILL make John Oliver and WilliamCooke whole for any loss of pay they may havesuffered by reason of the discrimination againstthem.DatedByHAWTHORN COMPANY,A DIVISION OF KELL-WOOD COMPANY(Employer)(Representative) (Title)Note: In the event the above-named employee ispresently serving in the Armed Forces of theUnited States, we will notify him of his right to fullreinstatement upon application in accordance withthe Selective Service Act and the Universal Milita-ry Training and Service Act, as amended, afterdischarge from the Armed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting, and must not bealtered, defaced, or covered by. any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 1040 Boatmen's Bank Building, 314 NorthBroadway, St. Louis, Missouri 63102, Telephone622-4156.APPENDIX BNOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT discharge, lay off, or other-wise discriminate against any of our employeesbecause they have engaged in concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection.WE WILL NOT discourage membership inTextileWorkers Union of America, AFL-CIO, or any other labor organization, bythreatening employees with discharge if theyLABOR RELATIONS BOARDsign union cards, by interrogating employeesin a coercive manner concerning their union ac-tivities, or in any other manner interfering with,restraining, or coercing our employees in theexercise of their right to self-organization, toform labor organizations, to join or assist Tex-tileWorkers Union of America, AFL-CIO, orany other labor organization, to bargain collec-tively through representatives of their ownchoosing, and to engage in, or to refrain fromengaging in, any and all of the activitiesspecified in Section 7 of the Act.WE WILL offer Walter Meyer immediate andfull reinstatement to his former or substantiallyequivalent positio a, without prejudice to hisseniority or other rights and privileges previ-ously enjoyed.WE WILL make Walter Meyer whole for anyloss of pay he may have suffered by reason ofthe discrimination against him.NEW HAVEN MANUFAC-TURING COMPANY(Employer)DatedBy(Representative) (Title)Note: In the event the above-named employee ispresently serving in the Armed Forces of theUnited States, we will notify him of his right to fullreinstatement upon application in accordance withthe Selective Service Act and the Universal Milita-ry Training and Service Act, as amended, afterdischarge from the Armed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 1040 Boatmen's Bank Building, 314 NorthBroadway, St. Louis, Missouri 63102, Telephone622-4156.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitled proceeding was held before the dulydesignated Trial Examiner on June 7, 8, and 9, 1966, atWashington,Missouri, on complaint of the GeneralCounsel against Hawthorn Company, a Division of Kell-wood Company, the Respondent in Case 14-CA-3876,and against New Haven Manufacturing Company, theRespondent in Case 14-CA-3906. The issues litigatedare whether the Respondents violated Section 8(a)(1) and(3) of the Act. Briefs were received from the GeneralCounsel and both Respondents. HAWTHORN COMPANY255Upon the entire record, and from my observation of thewitnesses. I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSleged joint illegalobject bythe two companies in the dis-criminationagainstMeyer,thatthetwocases- 14-CA-3876 and 14-CA-3906-were con-solidated and a single complaint issued.In its separateanswer each Respondent denied the commission of anyunfair labor practices.Hawthorn Company operates three plants and is a divi-sion of Kellwood Company, a multistate business. One ofits plants is located in the city of New Haven, Missouri.where it is engaged in the manufacture, sale, and distribu-tion of l ents. tarpaulins, sleeping bags, insulated un-derwear, and related products. During the calendar year1965, a representative period, Hawthorn purchased andcaused to be delivered to its New Haven plant goods andmaterials valued in excess of $50,000 directly from pointslocated outside the State of Missouri, and manufactured,sold, and distributed from this plant products valued inexcess of $50,000 to out-of-State locations.New Haven Manufacturing Company, a Missouri cor-poration, maintains an office and place of business in thecity of New Haven, Missouri, and is also engaged in themanufacture and sale of camping supplies, tents, and re-lated products. It. too, annually receives materials valuedin excess of $50,000, from out-of-State sources. It has an-nually sold products valued in excess of $50,000 to enter-prises in the State of Missouri which in turn annually sellover $50,000 worth of products to customers located out-side the State of Missouri.I find that both these companies are engaged in com-merce within the meaning of the Act and that it will effec-tuate the policies of the Act to exercise jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDTextile Workers Union of America,AFL-CIO,hereincalled the Union,is a labor organization within the mean-ing of the Act.III.THE UNFAIR LABOR PRACTICESLate in the year 1965 the Union started an organiza-tionalcampaign among the employees of both theHawthorn and the New Haven companies, whose plantsin the city of New Haven are situated one-half mile apart.Ninety percent of the business done by New Haven iswith Hawthorn. Hawthorn was firmly opposed to self-or-ganization by its employees and instituted its own pro-gram to prevent the success of union activities. The com-plaint charges illegal coercive conduct to managementrepresentatives of both companies. It also alleges thatHawthorn discriminated against two of its employees-William Cooke and John Oliver- for the purpose ofdiscouraging their union membership. There is a furtherallegation thatWalterMeyer, an employee of NewHaven, was discharged in consequence of both that Com-pany's union animus and because of pressure byHawthorn, upon New Haven, aimed at furtheringHawthorn's antiunion resolve. It is because of this al-iAt one point in the record there seemed to be a stipulation thatMeyer's card is dated September 9 In his testimony, which came later,Meyer, speaking of his earliest acquaintance with any agent of the Union,said "The first time was the 7th or 8th of December, 1965 ... I got aletter that Danny Cripe was passing out with a card, and I sent the cardInterference, Restraint, and CoercionDaniel Cripe, union organizer, testified that he came toNew Haven to begin the organizational campaign "InNovember or December, around that area." The firstsigned union authorization card he obtained at Hawthornis dated November 15; the first employee to sign at theNew Haven company was Walter Meyer who signed onDecember 9.1 From this period through February 21.1966, 93 employees of the 450-500 total complement atHawthorn had signedunioncards, and 2 of the 32 em-ployee total at New Haven had done the same. TheUnion distributed leaflets and other organizational litera-ture at the Hawthorn plant entrances, and at the homes ofemployees; it held employee meetings, both in privatehomes and in a public hall. Its literature was of the usualkind, explaining the benefits assertedly flowing from con-certed action and in union membership, advising em-ployees not to heed belated promises of future benefits,disparaging comments about unions, or threats of reprisalthat might be circulated by employers.Hawthorn reacted with its own literature, some placedin the hands of employees, some posted about the plantpremises. The Company also had its foremen call theiremployees together in groups of three to eight and read aprinted statement to all of them. The statement wasplaced in evidence and starts with the unequivocal phrase"We do not want the union in our plant." It then warns,in a long series of paragraphs, of trickery by union agents,misrepresentation. the danger of deceptive entrapmentinto obligations to pay fines and assessments, intent bythe Union to "strike" and possibly cause employees "tolose their jobs," and the destruction of jobs and sufferinginflicted upon employees and their families in con-sequence of signing union cards. "The union people arehere to make trouble and nothing else." The statementalso lists benefits previously enjoyed in this Companywithout union representation.2About January 25 Hawthorn assembled its employeesin groups in the plant, and, during paid working hours,showed all of them a moving picture entitled "AndWomen Must Weep." It is a frightening and fearful por-trayal of human misconduct in a story, real or fancied,built about the events associated with a strike in a distantlocation 10 years earlier. The Board has had occasion toconsider the use of this professionally produced film, withitscontrived script, by employers determined to keeptheir employees from turning to a collective-bargainingagent as a way of life. No need here to describe, in minutedetail, the picture sequences, the actors' words, the terri-fying sound effects. As Chairman McCullochsaid in anearlier decision: "It pictures a labor disputeas one inwhich Americanism. religion, family, motherhood, and in-in." The card itself was not placed in evidence and I find Meyer signed iton December 9, and not in September.2The record does not support the General Counsel's contention thatthe statementread by thesupervisors,as received in evidence,is in itselfviolative of the Act. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDnocent childhood are arrayed on one side,and goons,brutes, and murderers on the other or prounion side."3Twice the Board has ruled that the mere showing ofthis picture suffices for setting aside the results of a Boardelection, on the ground that it improperly interferes withan untrammeled expression of choice by employees.4And only recently it held-"under the circumstances ofthis case"--that the showing of this film was an unfairlabor practice in violation of Section 8(a)(1) of the Act.5Imake the same finding here.There is some testimony that with the advent of theUnion, Hawthorn supervisors started to watch the menmore closely at their work stations, and to sit near themduring lunch and coffee breaks in the plant cafeteria. Thesuggestion here is that the Company used the techniqueof increased pressure of supervision as a form of retalia-tion, and had supervisors spy on the employees in thecafeteria to overhear their union talk and single out theadherents.Thus employee Cooke said Hagedorn, hisforeman, started coming to look closely at his work"more frequently" than in the past, and took to sittingnear him at coffee. Employee William testified "... itlooked like Earl [Hagedorn] was kind of following him[Cook] around wherever he would go." Connor, whoalsoworked under Hagedorn,saidthat after a unionmeeting the foreman was "kind of getting rough ... hekept getting on me."Hagedorn denied he ever spied on the employees; hedid admit that about this time he took to sitting at thesame tables with the men in the cafeteria, but explainedhe did so because there had been orders to hold the mento the established 10 minutes for coffee breaks, in the in-terest of production needs. The record does show thatsuch crackdowns had occurred from time to time in thepast to curb recurring lapeses by the employees generally.There is also indication that on other occasions foremenhad intensified their immediate supervision for onereason or another. I do not deem this evidence sufficientto rest a finding of illegal surveyance of employees in thebuilding or of coercive conduct in the course of produc-tion work.Shortly before January 23, 1966. the Union distributedan invitation to a union meeting scheduled for that day atthe Stoney Hill hall. Employee Holliman showed it toHagedorn, who took it and said he "wanted to show it tosomebody else." Hagedorn did recall having receivedthe letter and testified he showed it to Plant Superinten-dent Rothmeyer. While theunion meeting,attended byabout 30 Hawthorn employees, was in process at theStoney Hill hall, Lola Cooke, an employee waiting for herhusband there, saw Supervisor Victor Hoerstcamp rideslowly along a side road, which flanked the building offthemain highway, three times during an18-minuteperiod.Hoerstcamp lived 12 miles away and he did nottestify. I find, as alleged in the complaint, that Hoerst-camp that evening engagedin illegalsurveyance of theemployees'unionactivity and thereby committed an un-fair labor practice in violation of Section 8(a)(1) of theAct chargeable to Respondent Hawthorn.A further precise complaint allegation is that Respond-ent Hawthorn violated the statute by maintaining in ef-fect a broad no-solicitation rule which illegally prohibiteddistribution of union literature in the plant outside ofworking hours. The proof for this charge is found in acompany booklet long given all employees as they arehired, which read as follows: "The Company does notpermit soliciting or posting of notices asking for contribu-tions for any purpose at any time on its property exceptupon permission of management."The following facts are also undisputed. On October15, 1965, Hawthorn posted a notice on all its bulletinboards modifying that rule and reading, in pertinent part:Employees should not engage in any type of solicitation,selling, or other nonwork activity during worktime." Atthe same time the Company placed a stamp on all thereserve booklets in its possession with the phrase "nolonger in effect" across the wording of its old no-solicita-tion rule. Thereafter all booklets given employees carriedthat stamp. In March 1966 new booklets were printedand contained the precise language of the new no-dis-tribution rule posted in the plant the previous October.The original charge in this proceeding was filed onJanuary 24, 1966, 3 months after the impropriety of theold rule had been cured. There is no reason to believe theCompany then anticipated a union organizational cam-paign, or that the restrictive terms of the old rule were en-forced against such conduct or that any occasion arose todo so. In the circumstances, no useful or pertinent pur-pose would be served by making a finding now of illegali-ty.There is also considerable testimony respecting twoother pinpointed allegations of the complaint, each charg-ing Hawthorn with direct economic action aimed at brib-ing its employees into resisting the Union's solicitationtoward membership. About a week after January 1, 1966,the Company announced a new pension plan paid entirelyby the Employer, to the bulk of its employees in NewHaven, who never previously enjoyed such a benefit.Evidence, both documentary and oral, and all uncon-tradicted and therefore credible, shows that the an-nouncement was an incidental aspect of a long-plannedcompanywide innovation. For more than a year the Kell-wood Company, of which Hawthorn is one division, hadbeen studying the advisability and cost of a company-ad-ministered pension arrangement for the employees of its30 plants throughout the country. The study culminated,with the cooperation and integration of certain insurancecompanies, in a resolution by the Kellwood Companyboard of directors to establish the plan and to place it ineffect as of January 1, 1966. It was decided centrally toannounce the plan to employees soon after that date, andthis was done, at the New Haven plant of Hawthorn, thefirstweek in January, and at the other Hawthorn Com-pany locations-one in Missouri and one in Utah-laterthat month. Instructions were issued in December to allbut three of the remaining plants of Kellwood for themanager of each to do likewise throughout the Company.At three plants in Arkansas announcement was withheldbecause Board-ordered elections were shortly to be held.In these circumstances I conclude that the GeneralCounsel has not satisfied the affirmative burden of prov-ing that announcement of the new pension plan at thisNew Haven location was intended to or necessarily con-stituted illegal coercion upon the employees in violationof Section 8(a)(1) of the Act.6It has long been a basic policy of the Hawthorn Com-3Carl T. Mason Co., Inc,142 N LRB 4804Carl T. Mason Co , Inc, supra,andPlochman and Harrison-CherryLane Foods Inc.,140 NLRB 130.5South Wire Company,159 NLRB 394.6United Screw and Bolt Co.,91 NLRB 916; cf.Bata Shoe Co,116NLRB 1239. HAWTHORN COMPANY257pany to grant satisfactory hi _ly rated employees a5-cent-per-hour raise after 3 months' employment, andsuccessive5-cent-per-hour raisesevery 6 monthsthereafter. One employee, Marvin Williman, testified thatalthough he had received such a raise in February 1966,he was thereafter given two further 5-cent raises withinthe 4 months preceding the hearing in June. The com-plaint alleges that such departure from past practice, withwage increases thus accelerated, was a device to imple-ment the Company's intent to discourage membership inthe Union.Williman was only one of many hourly paid employeeswho received accelerated raises during the period of theunion organizational campaign. The General Counselsubpenaed, and the, Respondent produced, a detailedchart reflecting every instance- over the 6-monthperiod, October 1965 through March 1966 - where an in-dividual hourly rate was changed. There appear upwardof 250 separate entries. Included are a number of itemsunrelated to raises; these show employees who changedto or from piecework, and thereafter had their base ratealtered upwards or downwards. There are also reflecteda number of instances of regular raises that simply fellinto the old established pattern of 3-month and 6-monthraises under the old system. Precisely how many of theraises shown were quickened increases that would nothave been granted had the Respondent merely continuedits former merit raise methods, cannot be ascertainedfrom the machine record as made.Concededly the number of employees who received ac-celerated raises during the 6-month period is very sub-stantial, and from this one fact the General Counsel ar-gues that the Company engaged in a broadside effort tocombat the Union's campaign by means of such raises.The Respondent uses the same objective record of sowidespreadandextendedaprogramofwagechanges-starting as early as October-as partial proofof its contention that the changes had nothing to do withthe employees' union activities. In further support itcalledMorris Tillman, personnel manager, and ThomasNolan, vice president of Hawthorn and plant manager ofthe New Haven plant, who testified that the rates were sobroadly changed in consequence of an areawide study,long antedating the inception of the union campaign. Bothtestified that inMay 1965, the Company felt its wagestructure was too low in comparison with rates prevalentin comparable industry in the area. Noland said he causeda survey to be made, and Tillman said he did this. Theysaid they decided it was necessary to "adjust iniquities,"both among their employees and between Hawthorn'swork force and workmen of other companies. To this end,according to their oral testimony, they decided both toshorten the period between raises for certain employees,and to raise the base rate-by further successiveraises-for others, and that they began the program inOctober with the hope of completing it by June or July1966.In the sense that general self-serving explanations gainpersuasion by hard facts, there is much to be desired inboth the oral testimony and the record of raises offered bythe Respondent. The personnel manager, who said he hadmuch to do in evolving the direct mechanics of therevised wage structure, was indefinite and evasive as tohow the selection of individuals for increases was made;he said it was not a matter of job categories, work of onekind or another that had to be raised generally, nor anacross-the-board flat increase for everyone. He spoke ofstudying the wage structure of other plants in the same in-dustry, but it then developed there are really none such;he called it all the "textile" industry, although clearly thevarious companies in the area produce fundamentally dif-ferent end products. In the end all that remained of his en-tire story, so far as concrete statements are concerned,was that the Company selected at random as fancy dic-tated, giving raises to some and not to others. Further, itis not possible, from a study of the exhibit charts, to tellwhich of the many raises were only applications of the oldsystem, and which attributable to the alleged revisedcompanywide program. There are certain pencil checksplaced next to a number of the recorded rate changes; atone point Tillman said these indicate which of the raiseswere the result of the overall plan at the time to lift theplant level of wages. No written records were producedtogivebody to the management representatives'testimony in explanation of all these unexpected raisesreceived by the employees while they were being so-licited to join the Union. And while the testimony thatwage rates elsewhere were examined and changes madehere for the purpose of eliminating "iniquities" wentunchallenged, it is in the nature of such testimony that itcannot be contradicted.It is nevertheless true that a great many individualraiseswere given during this period, for the GeneralCounsel also makes that assertion. And although theprinted records do not plainly identify which raises fellinto which category, the substance of Tillman's uncon-tradicted testimony that his pencil checks tell the storywas seemingly accepted by the General Counsel. Fromthis it would appear that during October, 16 such newtype increases were granted, and that during the sub-sequent 4 months they totaled 51, 39, 42, and 54 succes-sively. In some instances several of these raises went toa single employee, all within the 5-month span. Whateverfrailties in the general proof said to support the Respond-ent's contention as to why these raises were given, thefact that so many were granted in October, and perhaps25 more in the first half of November, inevitably weakensthe inference sought by the General Counsel that the un-derlying explanation was a reaction to the union activity.Organizer Cripe said clearly he only arrived in the city ofNew Haven late in November or December. The firstcard signed by any employee is dated in the middle ofNovember. No amount of suspicion can alter the fact thatthe general sweep of the raises began over a month beforeany events which can be said to have alerted the Re-spondent to the Union's later activities. The burdenisupon the General Counsel to prove affirmativelythat the raises were intended as a coercive device. Onthis record I cannot make the finding.'The Suspension of William CookeBy February 1966, William Cooke had been employedby Hawthorn for over a year; he was a very outspokenproponent of the Union. About a week after January 26,when the Company showed its film "And Women MustWeep" to the employees, Cooke wrote a long nine-para-graph statement "to my fellow workmen at Hawthorn" inorder, as the document reads, to "speak out against thisattempt by management to instill fear of unionism." Hecharged the Company with paying low wages and making7TrueTemper Corp,127 NLRB 839, 842-44 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcessive profits, promised improved pay and better liv-ing conditions through the Union, assured the employeesof Government protection against threats and reprisals,and then generally, in very forceful language, urged all tosign up. Cooke signed his name to the document as a"Member of Hawthorn Employees' Organizing Commit-tee." The paper was widely distributed among the em-ployees.The Respondent reacted on February 9 by posting anotice on the bulletin boards and at other locationsthroughout the plant. It starts with: "One of our em-ployees recently distributed a union leaflet which hesigned as a member of the `Hawthorn Employees' Or-ganizing Committee.' We have not been notified of anyother employees belonging to this so-called `committee'but we do want everyone to clearly understand that noemployee is going to receive any preferred or specialtreatment just because he joins or becomes a part of aunion `organizing committee."'It continued by sayingthat participation in an organization committee was no as-surance "the companycanno longer take any actionagainst them," that no one would receive preferred treat-ment, but would be subjected to "the same rules, policiesand regulations as everyone else," and that union mem-bership would never be a condition of employment.A copy of this notice was posted on the door to a smallshop, 100 feet from the main plant, where Cooke and oneor two other employees worked at making miniaturetents.When Cooke arrived that morning he removed itand put it in his pocket. At the hearing he explained he didso because it was raining and the notice had become wetand illegible. An hour later his foreman, Hagedorn, cameto the shop, asked for the notice, and brought Cooke tothe office of Rothmeyer, Hagedorn's superior. The mana-ger had already consulted the personnel director and ithad been decided to impose a 3-day suspension on Cookein discipline. They asked Cooke to sign a warning noticereading: "Willfully removed company notice, posted oncompany property without permission, in outright defi-ance of company rules." He refused to sign. Cooke lost3 days' pay because of his suspension.Ifind, as alleged in the complaint, that HawthornsuspendedCooke from work for the purpose ofdiscouraging union membership among the employeesand thereby violated Section 8(a)(3) and (1) of the Act. Itsresentment against union activities of any kind is clear onthe record, even to the extent of resorting to illegallycoercive conduct. As of that moment Cooke was perhapsthe most outspoken employee assisting Union OrganizerCripe. If any of his behavior up to that point could becalled "defiant" in the opinion of management, it was cir-culation of his prounion statement only a few daysearlier. Indeed the notice whose removal from a door sooffended the Company that day was aimed precisely athim. In the teeth of its own promise that very morningto everybody that even prounion employees would be"subject to the same rules" applicable to all, the Com-pany took away from Cooke the written assuranceagainst excessive discipline long given all workmen.There is a 39-page booklet entitled "Welcome to Haw-thorn" placed in the hand of every employee who joins'the Company. One of the subjects explained is "discipli-nary procedure," and as the least serious offenses lists 14mistakesa mancan make, one of them being "removingnotices or signs on bulletin boards or elsewhere on com-pany property without permission." As to these offensesthe booklet precisely provides discipline as "verbalwarning" for a first offense, "written warning" for asecond offense, and "written warning and suspension"for a third offense. Cooke's foreman, Hagedorn, testifiedhe had once warned the man verbally for overstaying hiscoffee break, but it is admitted he had never committedany other offense or ever been given a written notice ofany kind. Personnel Manager Tillman said the em-ployees had a right to rely upon the regulations set outin the booklet. Asked why in this instance the Companyignored its plantwide rules and inflicted the greater pun-ishment for the lesser offense, all he could say was hethought the man "merited the three-day suspension." Onthe record as a whole I can make no other finding butthat the real reason was to punish Cooke, not for re-moval of the notice, but for having presumed to criticizetheCompany in its antiunion campaign and to urgehis fellow workmen to join.The Discharge of John OliverOliver was hired by Hawthorn on November 15, 1965,and assigned to learn how to make miniature tents; heworked together with Cooke in the small buildingseparate from the main plant. Throughout his employ-ment he was also used, as need arose, to load trucks, paintboards, and package finished tents. The Company has a90-day probationary period, and Oliver knew this whenhe started.He favored the Union; he signed a card himself inDecember and solicited several other employees at theirhomes. On February 23, 1966, while sitting at coffee dur-ing a rest break, he found Zastrow, assistant foreman ofthe shipping department in which Oliver worked, next tohim at a table in the cafeteria. The two talked about theunion campaign, Oliver starting the subject and even hop-ing to convince Zastrow. The assistant foreman ridiculedthe idea, saying he thought the Union would not succeed,"If they do they will be a strike ... Everybody will be letoff and it will be a long, drawed-out affair ... Everybodywill be laid off and they have the warehouses full and theywill start shipping anyway." That same afternoon Oliverwas discharged.The General Counsel's theory of complaint respectingthisemployee is that Hawthorn learned that day ofOliver's attempts to win adherents to the Union, and, infurtherance of its desire to defeat the organizational cam-paign, decided to release him to curb such activities bythe employees. Hagedorn, Oliver's foreman, who par-ticipated in the discharge decision, said he did not knowof the man's union sentiments at the time; in affirmativedefense the Respondent asserts Oliver was releasedbecause his probationary period was up and his produc-tion not satisfactory.Iam satisfied that by the afternoon of February 23Respondent Hawthorn had learned of Oliver's prounionattitude.Whether or not Zastrow, the assistant foreman,was a supervisor within the technical definition of theAct, as the General Counsel contends and the Respond-ent Hawthorn disputes, is a close question. Part of thetime he does physical work, such as driving and loadingtrucks; his major duties are doing the paper work of theshippingdepartment,keepingrecords,answeringtelephones, and generally seeing to it that the propertrucks are loaded at the right time. Zastrow did not testi-fy,butHagedorn, his immediate superior, said theassistant tells the men what to do, orders them to "changefrom one job to another" when Hagedorn "is away," and HAWTHORN COMPANYis told to "look after" the department at certain times.Hagedorn is in charge of 23 men and every day spendssome time at two other locations in the city where someof these are regularly assigned. Unlike the foremen, Zas-trow is hourly paid, and there is conclusionary testimonythat he has no authority to hire or discipline others, orrecommend such action, or to grant time off. Hagedornalso said, however, that Zastrow reported to him when-ever any employee "might be goofing off or something,"and "always" told the foreman if any men did not followthe assistant's instructions.With Zastrow thus used as watchman over the men,withRespondent Hawthorn's resolve to combat theunion campaign at every turn, with the reason advancedby this Company in explanation of the discharge clearlyfalse (as will appear shortly), and with the discharge fol-lowing so precipitously, before quitting time, uponOliver'sattempt to persuade the assistant foremantoward the Union that morning, the inference is amplywarranted both that management learned quickly throughZastrow of Oliver's attitude and that this was the truereason for the discharge.To prove that Oliver was not competent and wasreleased for that reason, the Respondent started with thetestimony of Personnel Manager Tillman, who offeredinto evidence a paper on which are listed 43 dates, andoppositeeachcertainnumberscalled"amountcompleted" (of miniature tents) and "hours on miniaturetents,"meaning time devoted that particular day toproduce the number of tents indicated. It will be remem-bered that Oliver also did other work, either entire or fulldays. The entire purport of Tillman's testimony on thispoint is that Oliver's deficiency was that he did notproduce an average of one miniature tent per hour, saidto be the norm requirement in the plant. Tillman alsoproduced certain daily reports, prepared in Oliver's hand,from which he said he took the data to prepare his list ex-hibit.Cross-examination reveals clearly that the summarysheet, the alleged basis for discharge, is not a reliablesummary of Oliver's miniature tent production. Showntwo of the reports -from which he had recorded 9 hoursas spent producing only one tent each day, Tillmanpointed to a certain .09 entry, and said this meant to him9 hours of tent-making work in a single day. He then con-ceded it did not, and could not mean 9 hours of work, thatthese cards gave no inkling of the time so devoted, andfinally that he simply had no idea what that entry meant.It is also a number .09 that appears on many other formshe used. Tillman finally added that because Oliver hadprepared the data report haphazardly the summary sheetswere no more than his, Tillman's, "interpretation" of theoriginalentries.Four daily reports were placed inevidence, each used by Tillman for his summary, andeach so written that there is no coherent way of readingthe number of hours devoted to tent making.Foreman Hagedorn followed Tillman to the stand tosupport the alleged ground of discharge for cause. He saidhe was asked to help explain the daily reports to Tillmanwhen the latter prepared the summary sheet. Histestimony as to the meaning of certain entries is equallyconfusing and incomprehensible. There is another box onthe daily report designated "hours worked"; most of thecards show a number 9 there. Hagedorn started by sayingthis entry shows how many hours Oliver worked onminiature tents. But some of the cards bear the statementacross the face that Oliver that day also did other work.Hagedorn then said that under the heading "Number of259units or hours," he had told Oliver "he could put thestyle - anything." The fact is Oliver prepared his reportsslovenly, and they do not, as Tillman attempted to say,make possible any reliable picture of his true tent produc-tion against hours on that particular work.Hagedorn also persisted in the story that it was the in-sufficient quantity of tent production by Oliver that theCompany deemed unsatisfactory. He was then referredto Tillman's summary, where for 14 workdays in Februa-ry Oliver produced about as many tents as the documentcharges hours against him. A number of times it showseight tents against 9 hours, seven against 8, five against 5,and six against 6. Hagedorn countered with saying it wasthe 3-month average that showed only 50 percent produc-tion by Oliver. He ended with a final admission: "At lasthe was- at last he could, or he was getting one out anhour ...... With this from Oliver's foreman, the total af-firmative defense that Oliver was discharged because hehad not learned to produce enough tents collapsedcompletely. The whole purpose of a probationary periodconcept is that a man must show, within the time allotted,he has developed the requisite skill, and therefore logi-cally, whatever his inadequate production may have beenback in November when Oliver started, is totally irrele-vant here.After all this emphasis at the hearing on quantity, Imust credit Oliver where he said that in the dischargeconversation with Tillman on February 23 the personneldirector said nothing about the quality of his work. In-deed as a witness Tillman made no contrary contention.Hagedorn's belated attempt, at the hearing, to inject criti-cism of Oliver's quality of work as a collateral cause, issupported by nothing more than the office record of a45-day interview with Oliver when his work wasdiscussed in the middle of his probationary period. Herethe element of quality is checked off as "fair."On the record in its entirety I find that RespondentHawthorn discharged Oliver on February 23, 1966, todiscourage his union activities and thereby violated Sec-tion 8(a)(3) and (1) of the Act.The Discharge of Walter MeyerWalter Meyer worked for 3-1/2 years for RespondentNew Haven Company; he was normally a truckdriver,and sometimes janitor and watchman. His truck dutiesregularly took him to the Hawthorn plant to make deliv-eries or pickups. He signed a union card about December9.New Haven also was opposed to union representationfor its employees. Meyer testified that on December 11,as he was showing a letter from the Union to employeeHolliman at the Hawthorn location, Foreman Hagedornpassed by and looked at it. When Meyer returned to hisbase, later in the day, and entered the office to turn in histickets,Marvin Poynter, the New Haven generalforeman, was just completing a telephone conversationand told him: "Walter, all you are going to get out of thisis a lot of trouble." Three days later, still according toMeyer, Robert Monzyk, president of New Haven, ap-proached him in the lunchroom to ask "If I had sent oneof those union cards in." When Meyer said yes, Monzyksaid: "You know you are automatically fired when yousend that card in." In disbelief Meyer asked did Monzykreallymean what he was saying, and the officer reaf-firmed his statement. A month later, about January 23,RobertMonzyk again approachedMeyer in thelunchroom and said: "I hear you are going to have a union 260DECISIONSOF NATIONALLABOR RELATIONS BOARDmeeting," and then added: "All you are going to do, youare going to spoil everything for us."Poynter was not called as a witness. Monzyk gave adifferent version of his talk with Meyer on the 14th. Hesaid he had heard Meyer "was helping a union to try toorganize the Hawthorn plant." and therefore asked him"if he had received literature from the union organizer"and "Do you intend to follow it up?" When Meyer said hedid propose to pursue the matter, Monzyk, still accordingto his own testimony, answered he was indifferent on thesubject but that if Meyer were caught distributing unionliterature during working hours in the shop "he was sub-ject to being automatically discharged." Later in histestimony Monzyk admitted that before talking to Meyer,he "did not have any idea he was distributing literatureduring working hours," and that he had also told Meyerthat day: "You might make hardships on some of the fel-lows in the shop."Icredit Meyer. Monzyk's inquiry was no idle curiousi-ty about one man's attitude; he wanted to know whatMeyer was going to do with respect to the rest of the em-ployees. He intended to watch him and wanted the em-ployee to know it. Meyer had given no cause for concernto the Company about interfering with production by soli-citing during working hours, and Monzyk had no basisfor expecting he might do so. Under the circumstances,talk of discharge and hardship to employees could onlyhave been intended to coerce. I find Monzyk did say theCompany would discharge employees if they signedunion cards, and interrogated Meyer concerning his unionactivities in a coercive manner, and that by such conductviolated Section 8(a)(1) of the Act.Meyer was discharged 2 months later, on February 21.1966. He exchanged words with Foreman Hagedorn onFriday. higher management persons then complained toNew Haven about the driver's conduct and asked that heno longer be permitted to come to the plant, and the fol-lowing Monday, New Haven discharged him. The reasonstated at the time was the Friday incident, and there wasno mention of the Union during the terminal conversa-tion.The theory of the General Counsel in this case isthat Hawthorn seized upon the incident as a convenientexcuse to curb Meyer's union activities, urged NewHaven to dismiss him for this reason, and is thereforejointly responsible with the latter company for a directdiscrimination in employment violative of Section 8(a)(3)of the Act. While there is ground for suspicion. I do notbelieve the relevant facts,in toto,warrant the conclusionthatNew Haven discharged this man for a proscribedpurpose, or that Hawthorn Company urged his dismissalbecause of his union activities.Hawthorn's general union animus is clear, and itsforeman, Hagedorn, did learn in December that Meyerhad something to do with the Union when he saw theletter the employee had recieved. On the other hand,there was no mention of the Union by any of the partici-pants in the incident of misbehavior on Friday, and thereisno evidence that during whatever conversation tookplace between agents of the two companies the Unionwas referred to at all.Indefense,New Haven maintains Meyer wasdischarged because he was essentially an outdoor man, hecould no longer be used for deliveries to Hawthorn- hisregular duties- and as Hawthorn was its principalcustomer, its officials had to be respected. A weakness inthis assertion is that while Hawthorn people may haveasked Monzyk, of New Haven, what the company "wasgoing to do about it," they did not ask for outrightdischarge. Indeed, Thomas Nolan, Hawthorn's plantmanager, testified that all he told the other company was"it was a pretty serious matter and that some disciplinaryaction should be required and I certainly didn't want thefellow down there until some action was taken, I men-tioned that certainly an apology was in order." But Mon-zyk did not give Meyer a chance to apologize; he took theextreme measure instead. Maybe this was because whilethey talked in the office Meyer became a little offensivetoMonzyk too. Or could it have been because Monzykhad threatened Meyer with discharge 2 months earlier, ina certain conversation about the Union?All this notwithstanding, it remains a fact that Meyergave cause both for complaint from Hawthorn and fordischarge by New Haven. He wandered away fromwhere his truck was to be loaded on the Hawthornpremises and went to speak to his son-in-law, an em-ployee, about a personal matter. Foreman Hagedorn sawhim talking to still another workman who was on duty. Hetold Meyer to remove himself from that area because hedid not belong there. Hagedorn said he just touched theother's arm to attract his attention in the noise. Meyersaid the foreman wrenched his arm and twisted his back.Who will ever know? No other person present wereasked to describe the extent or nature of the physical con-tact.What is sure is that Meyer spoke in very vile lan-guage to Hagedorn. No need for detail, for while at somepoints in his testimony he attempted to deny it. Meyeralso twice admitted "I may have" called Hagedorna . . . The very weak testimony intended to establishthat obscene language was not unusual among Haw-thorn's employees is entirely unpersuasive. I have noreason to find that dirty language was the order of theday in that plant, or that any significant bad language wasexcused.Meyer had no business being where he was talking tobusy employees, and his behavior was offensive andjustly subjected him to criticism. The complaint to theNew Haven supervisors came immediately that sameday, and he was in fact disciplined by discharge the verynext workday. I conclude that the General Counsel hasnot proveda prima faciecase supporting the complaintallegations regarding the discharge of Walter Meyer.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set out in section III,above, occurring in connection with the operations of theRespondents set out in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondents have committedcertain unfair labor practices. I shall recommend thatthey be ordered to cease and desist from such conductand to take certain affirmative action designed to dis-sipate its effect The Respondent Hawthorn having il-legally discharged John Oliver, it must be ordered to rein-statehim to his former or equivalent position. TheRespondent Hawthorn must also be ordered to makewhole Oliver and William Cooke. who was suspendedfrom work illegally, for any loss of earnings they mayhave suffered in consequence of the illegal discrimination HAWTHORN COMPANY261against them in their employment. Backpay shall be com-puted in accordance with the formula prescribed by theBoard inF.W. Woolworth Company,90 NLRB 289, andthe assessment of interest shall be computed in themanner prescribed by the Board inIsisPlumbing &Heating Co.,138 NLRB 716. In view of the unfair laborpractices committed by Hawthorn, the commision ofsimilar and other unfair labor practices by that companymay reasonably be anticipated. I shall therefore recom-mend that Hawthorn be ordered to cease and desist fromin any manner infringing upon the rights guaranteed to itsemployees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondents are employers within the meaningof Section 2 of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By discharging John Oliver and by suspending fromwork William Cooke, Respondent Hawthorn has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.4.By the foregoing conduct, by showing employeesthe moving picture film "And Women Must Weep." andby surveying the union activities of employees, Hawthornhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5.By threatening employees with discharge if theysigned union cards and by interrogating them concerningtheir union activities, Respondent New Haven has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]308-926 0-70-18